Citation Nr: 1013765	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-24 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected left knee chondromalacia, currently 
evaluated as 10 percent disabling effective December 29, 
1989.

2.  Entitlement to service connection for a left ankle 
disorder to include as secondary to service-connected left 
knee chondromalacia.

3.  Entitlement to service connection for a left hip disorder 
to include as secondary to service-connected left knee 
chondromalacia.

4.  Entitlement to service connection for a low back disorder 
to include as secondary to service-connected left knee 
chondromalacia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to March 
1982.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the Veteran's claims for 
an increased disability rating for service-connected left 
knee chondromalacia, and service connection for a left ankle, 
left hip and low back disorder, all secondary to the service-
connected left knee disability.  The Veteran disagreed and 
perfected an appeal.  

In March 2010, the Veteran and his representative presented 
evidence and testimony in support of the Veteran's claims at 
a video conference hearing before the undersigned Veterans 
Law Judge (VLJ).  A transcript of that hearing has been 
associated with the Veteran's VA claims folder.


FINDINGS OF FACT

1.  The Veteran's service-connected left knee chondromalacia 
is manifested by pain which decreases his mobility and which 
has a moderate impact on his daily activities.  

2.  A preponderance of the competent medical and other 
evidence supports a conclusion that the Veteran's left ankle 
disorder is unrelated to his service-connected left knee 
chondromalacia disability.

3.  A preponderance of the competent medical and other 
evidence supports a conclusion that the Veteran's left hip 
disorder is unrelated to his service-connected left knee 
chondromalacia disability.

4.  A preponderance of the competent medical and other 
evidence supports a conclusion that the Veteran's low back 
disorder is unrelated to his service-connected left knee 
chondromalacia disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for service-connected left knee chondromalacia are 
not met.  38 U.S.C.A. § 1151 (West 2002);  38 C.F.R. § 4.71a, 
Diagnostic Code      (2009).

2.  Entitlement to service connection for a left ankle 
disorder is not warranted.  38 U.S.C.A. § 1131 (West 2009); 
38 C.F.R. §§ 3.303, 3.310 (2009).

3.  Entitlement to service connection for a left hip disorder 
is not warranted.  38 U.S.C.A. § 1131 (West 2009); 38 C.F.R. 
§§ 3.303, 3.310 (2009).

4.  Entitlement to service connection for a low back disorder 
is not warranted.  38 U.S.C.A. § 1131 (West 2009); 38 C.F.R. 
§§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that his service connected 
left knee disability has gotten worse and that the disability 
has caused or aggravated left ankle, left hip and low back 
disorders.  He seeks a disability rating in excess of 10 
percent for the left knee disability and seeks service 
connection for the left ankle, left hip and low back 
disorders.  The Board will first address preliminary matters 
and then render a decision on the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Veteran was informed in letters dated July 2006 and 
October 2008 that in order to substantiate his claim for an 
increased disability rating, the evidence must show that his 
service-connected disability had gotten worse.  The letters 
also informed the Veteran that to substantiate his claims for 
secondary service connection, the evidence must show a 
current condition, a service-connected disability and 
evidence of a relationship between the current condition and 
the service-connected disability.  In both letters the 
Veteran was informed of how VA determines a disability rating 
and an effective date as required by the Court of Appeals for 
Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Moreover, in a letter dated may 2008, 
the Veteran was provided with the rating criteria for his 
service-connected left knee disability.

The Veteran was further notified in the July 2006 and October 
2008 letters that VA would make reasonable efforts to help 
him obtain evidence necessary to support his claims, 
including requests for any pertinent records held by Federal 
agencies, such as military records, and VA medical records.  
The Veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claim.  

With regard to VA's duty to assist, the record shows that the 
RO has obtained the Veteran's service treatment records, all 
private medical records identified by the Veteran and all VA 
medical records pertaining to the Veteran's claim.  The 
Veteran has a received medical examination pertaining to his 
service connection claims, including the examination in 
December 2008.  The Board finds that the December examination 
provides sufficient descriptions of the Veteran's claimed 
conditions and current symptoms to allow for an informed 
decision.

VA has further assisted the Veteran throughout the course of 
this appeal by providing him and his representative with 
statements of the case which informed them of the laws and 
regulations relevant to the Veteran's claim.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran is represented by a service 
representative and has presented evidence and testimony at a 
video conference hearing the undersigned VLJ.  

Entitlement to an increased disability rating for service-
connected left knee chondromalacia, currently evaluated as 10 
percent disabling effective December 29, 1989.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2009).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2009).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

Assignment of diagnostic code

The Veteran's service-connected left knee chondromalacia is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 [knee, 
other impairment of].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5257 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case (post-
traumatic chondromalacia).  The Board can identify nothing in 
the evidence to suggest that another diagnostic code would be 
more appropriate, and the Veteran has not requested that 
another diagnostic code be used.  The Board observes that the 
medical evidence shows nothing regarding ankylosis of the 
Veteran's left knee, and there is no evidence of dislocation 
or cartilage or frequent locking or effusion.  Thus, 
diagnostic Codes 5256 and 5258 are not appropriate for 
application.  The Board further notes that there is no x-ray 
evidence of arthritis.  Thus, Diagnostic Code 5003 is not 
appropriate for application.  Accordingly, the Board 
concludes that the Veteran is appropriately rated under 
Diagnostic Code 5257.

A slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation. A 20 percent evaluation requires moderate 
impairment, and a 30 percent evaluation requires severe 
impairment. See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2009).

The words "moderate" and severe" are not defined in the VA 
Schedule for Rating Disabilities. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just". 38 C.F.R. § 4.6 (2009).


The Board observes in passing that "moderate" is defined as 
"of average or medium quality, amount, scope, range, etc." 
See Webster's New World Dictionary, Third College Edition 
(1988) 871. Although the word "severe" is not defined in VA 
regulations, "severe" is generally defined as "of a great 
degree: serious." See Webster's Ninth New Collegiate 
Dictionary (1990) 1078.

Analysis

The Veteran's left knee disability was diagnosed by a 
December 2008 VA examiner as post-traumatic chondromalacia.  
The examiner reported the Veteran complained of knee pain, 
instability, stiffness, and decreased range of motion, and 
swelling of the knee.  On examination, the Veteran's left 
knee showed tenderness, without crepitation, clicks, snaps or 
grinding.  The examiner noted subpatellar tenderness, but did 
not find instability of the knee or any abnormality of the 
meniscus or tendons and bursae.  Regarding gait, the examiner 
noted that the Veteran had "poor propulsion" as evidenced 
by increased wear on the outside edge of the right shoe heel.  
November 2008 x-ray results showed a normal left knee.  In 
rendering an opinion regarding the Veteran's service-
connection claims, the examiner noted that "the 
chondromalacia of the knee is not currently present."

The Veteran's VA claims folder also includes records which 
predate his June 2006 claim.  A June 2005 knee x-ray report 
indicates "minimal hypertrophic changes in the medial 
compartment and patellofemoral compartment," but no joint 
space narrowing, no fracture or abnormal sclerosis or 
effusion.  February 2003 medical reports show that when the 
Veteran squatted, there was an audible click and that he had 
difficulty when rising from the squatting position.  An 
August 2004 assessment shows "left knee pain," and notes 
that the Veteran is "very focused on a VA disability 
rating."  

In sum, the December 2008 examiner essentially found that the 
Veteran's left knee disability is manifested by pain which 
decreases his mobility and which has a moderate impact on his 
daily activities.  There was no finding of left knee 
instability made.  For those reasons, the Board finds that 
the Veteran's left knee symptoms best meet the 10 percent 
rating criteria of slight impairment.  The Board observes 
that the December 2008 examiner's opinion that the Veteran's 
left knee condition has a moderate effect on his daily 
activities is not taken to mean the actual knee impairment is 
moderate; the clinical data best supports the finding of a 
slight impairment.

For those reasons, the Board finds that the criteria for a 
disability rating in excess of 10 percent for service-
connected left knee chondromalacia disability have not been 
met.  The benefits sought on appeal are not warranted.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the Veteran's left knee 
chondromalacia disability based on functional loss due to 
pain, weakness, excess fatigability, incoordination and 
flare-ups, pursuant to 38 C.F.R. 
§§ 4.40, 4.45 and 4.59, and the Court's holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board is unable to identify any clinical findings that 
would warrant an increased evaluation under 38 C.F.R. §§ 
4.40, 4.45 and 4.59.  The Board recognizes that the record 
indicates that the Veteran stated that he has in the past 
occasionally uses a knee brace but no longer uses a brace and 
does not use a cane.  He complained that long walks and 
prolonged periods of sitting aggravate his painful knee.  See 
hearing transcript at page 5.  However, there is no objective 
medical evidence of impairment of function due to pain.     

Thus, although not doubting that the Veteran experiences knee 
pain, this alone does not serve to allow for the assignment 
of additional disability in excess of the 10 percent which 
had already been assigned.  

Thus, assignment of additional disability based on DeLuca 
factors is not warranted.



Hart consideration

In Hart v. Mansfield, 21 Vet App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe.  
See 38 U.S.C.A. § 5110 (West 2002).  

As noted in the Introduction above, the Veteran's claim for 
an increased disability rating was filed in June 2006.  In 
this case, therefore, the relevant time period is from June 
2005 to the present. At all times, the assigned disability 
ratings remained unchanged.  In essence, the evidence of 
record, to include the June 2005 x-ray examination report as 
well other treatment reports described above, indicate that 
the Veteran's service-connected disability has remained 
essentially unchanged.  Throughout the period, there were no 
clinical findings sufficient to justify the assignment of a 
higher or lower rating.

Thus, an increased disability rating for the Veteran's 
service-connected disability was not warranted for the period 
beginning one year before his claim.  Accordingly, there will 
be no staged ratings assigned.

Extraschedular consideration

An extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. See 38 C.F.R. 
§ 3.321(b)(1) (2009).  An exceptional case includes factors 
such as marked interference with employment or frequent 
periods of hospitalization that render impracticable the 
application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).


Under Thun v. Peake, 22 Vet. App, 111 (2008), the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, with respect to the initial inquiry posed by 
Thun, the Board has been unable to identify an exceptional or 
unusual disability picture with respect to the Veteran's 
service-connected left knee disability.  The medical evidence 
fails to demonstrate that the symptomatology of the left knee 
disability is of such an extent that application of the 
ratings schedule would not be appropriate.  In fact, as 
discussed in detail above, the symptomatology of the 
Veteran's disability is specifically contemplated under the 
rating criteria.  Accordingly, the Board finds that the 
Veteran's disability picture has been contemplated by the 
ratings schedule.

For those reasons the second and third questions posed by 
Thun become moot.  Nevertheless, the Board will briefly note 
that the evidence in this case does not demonstrate any of 
the factors provided in the "governing norms" such as 
frequent hospitalization or marked interference with 
employment. See 38 C.F.R. § 3.321(b)(1).  In this case, there 
is no indication that the Veteran has required frequent 
hospitalizations for his left knee disability.  In addition, 
although the Veteran has claimed he is not able to obtain 
employment, he has testified that he did not believe that his 
unemployment was due to his left knee disability.  See 
hearing transcript at page 8.  

Entitlement to service connection for a left ankle disorder 
to include as secondary to service-connected left knee 
chondromalacia.

Entitlement to service connection for a left hip disorder to 
include as secondary to service-connected left knee 
chondromalacia.

Entitlement to service connection for a low back disorder to 
include as secondary to service-connected left knee 
chondromalacia.

Because the issues above present similar facts and identical 
law, they will be addressed in a single analysis.

Relevant law and regulations

Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2007).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The Veteran has consistently alleged that his claimed low 
back, left hip and left ankle disorders are caused by his 
service-connected left knee disability.  He has never alleged 
that he injured his low back, left hip or left ankle during 
service.  For those reasons, the Board will confine the 
decision to the issue raised, entitlement to service 
connection for low back, left hip and left ankle disorders 
secondary to the Veteran's service-connected left knee 
disability.  The Board will address each Wallin element in 
turn as to each claimed disorder.

With regard to element (1), the medical evidence establishes 
that the Veteran was diagnosed by the December 2008 VA 
examiner with lumbar spine strain, left hip strain and left 
ankle strain.  Thus, element (1) is satisfied.  Element (2) 
is also satisfied because the Veteran is service-connected 
for a left knee chondromalacia disability.

The crux of these claims is whether element (3) is met.  The 
December 2008 examiner rendered an opinion.  At first, the 
examiner stated that he was unable to resolve whether the 
claimed disorders were related to the service-connected left 
knee chondromalacia.  However, he then stated that left knee 
chondromalacia was not present and that "usually 
compensatory problems in other joints of the body are seen in 
the contralateral side, not the ipsilateral side of the body 
as is being claimed in this case."  Moreover, the examiner 
found that there was no evidence of degenerative findings in 
x-rays of the low back, left hip and left ankle.  

The December 2008 examiner's rationale that the claimed 
conditions are not related to the service-connected left knee 
chondromalacia is supported by the clinical findings he made.  
The Court has held that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion." See Bloom v. West, 12 Vet. App. 185, 187 (1999).  
In this case, the conclusion that an opinion could not be 
rendered without resort to speculation is overridden by the 
provision of rationale supported by the clinical data.

For those reasons, the Board finds that a preponderance of 
the evidence supports a conclusion that the Veteran's low 
back, left hip and left ankle disorders were neither caused 
nor aggravated by the Veteran's service-connected left knee 
chondromalacia, a condition that is not currently present.  
Accordingly, the Board finds that element (3) is not met and 
that the claims fail for that reason.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected left knee chondromalacia is denied.

Entitlement to service connection for a left ankle disorder 
secondary to service-connected left knee chondromalacia is 
denied.

Entitlement to service connection for a left hip disorder 
secondary to service-connected left knee chondromalacia is 
denied.

Entitlement to service connection for a low back disorder 
secondary to service-connected left knee chondromalacia is 
denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


